DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10,545,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the present Application.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11,216,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the present Application.
Present Application
U.S. Patent No. 11,216,038
U.S. Patent No. 10,545,536
1. A mobile communication device comprising:

an antenna;

a flexible touchscreen having a first state and a second state;




communication circuitry to wirelessly communicate with another device via the antenna;











one or more storage devices; and


processor circuitry to execute instructions to at least:

in response to detecting a change from the first state to the second state, cause display of a first user interface of a first application in a first segment of the flexible touchscreen in response to a transition from the first state to the second state, the first segment on a first side of a bend;

cause display of a second user interface of a second application in a second segment of the flexible touchscreen on a second side of the bend, the first segment and the second segment separated along the bend in the flexible touchscreen; and



cause display of a third user interface of a third application in a third segment of the flexible touchscreen, the first segment on a first side of a second bend and the third segment on a second side of the second bend.
1. A mobile communication device comprising:

an antenna;

a flexible touchscreen having a first state and a second state, the flexible touchscreen bendable to be wearable on a wrist when in the second state;

communication circuitry to wirelessly communicate with another device via the antenna;











one or more storage devices; and


processor circuitry to execute instructions to at least:

in response to detecting a change from the first state to the second state, cause display of a first user interface of a first application in a first segment of the flexible touchscreen in response to a transition from the first state to the second state, the first segment on a first side of a bend; and

cause display of a second user interface of a second application in a second segment of the flexible touchscreen on a second side of the bend, the first segment and the second segment separated along the bend in the flexible touchscreen; and



cause display of a third user interface of a third application in a third segment of the flexible touchscreen, the first segment on a first side of a second bend and the third segment on a second side of the second bend
1. A mobile communication device comprising:

an antenna;

a flexible touchscreen having a first state and a second state, the flexible touchscreen bendable to be wearable on a wrist when in the second state;

communication circuitry to wirelessly communicate with another device via the antenna;

a sensor to:

provide a first signal corresponding to a bend in the flexible touchscreen; and

provide a second signal indicative of a transition from the first state to the second state;

a storage device including instructions;

processor circuitry to execute the instructions to:

cause display of a first user interface of a first application in a first segment of the flexible touchscreen in response to the transition from the first state to the second state, the first segment on a first side of the bend; and



cause display of a second user interface of a second application in a second segment of the flexible touchscreen on a second side of the bend, the first application being different from the second application, the first segment and the second segment separated along the bend in the flexible touchscreen.

10. A mobile communication device as defined in claim 1, wherein the processor circuitry is to execute the instructions to: cause display of a third user interface of a third application in a third segment of the flexible touchscreen in, the first segment on a first side of a second bend and the third segment on a second side of the second bend.
10. A non-transitory computer readable medium storing instructions that, when executed, cause a machine to at least:

in response to detecting a change from a first state of a flexible touchscreen to a second state of the flexible touchscreen, cause display of a first application in a first segment of the flexible touchscreen in response to a transition from the first state to the second state, the first segment on a first side of a bend.

cause display of a second application in a second segment of the flexible touchscreen on a second side of the bend, the first segment and the second segment separated along the bend in the flexible touchscreen; and


cause display of a third application in a third segment of the flexible touchscreen, the first segment on a first side of a second bend and the third segment on a second side of the second bend.
10. A non-transitory computer readable medium storing instructions that, when executed, cause a machine to at least:

in response to detecting a change from a first state of a flexible touchscreen to a second state of the flexible touchscreen, cause display of a first user interface of a first application in a first segment of the flexible touchscreen in response to a transition from the first state to the second state, the first segment on a first side of a bend; and

cause display of a second user interface of a second application in a second segment of the flexible touchscreen on a second side of the bend, the first segment and the second segment separated along the bend in the flexible touchscreen; and

cause display of a third user interface of a third application in a third segment of the flexible touchscreen, the first segment on a first side of a second bend and the third segment on a second side of the second bend.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 13, 2022